Citation Nr: 0015586	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-10 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychotic 
disorder, to include schizoaffective disorder and recurrent 
depressive disorder.

2.  Entitlement to service connection for a concussion, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for headaches, claimed 
as secondary to PTSD.

4.  Entitlement to an increased disability rating for PTSD, 
currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for 
schizoaffective disorder, depressed type, for a history of 
concussion, and for tension headaches.  Also in the August 
1996 rating decision, the RO also assigned a 10 percent 
disability rating for the veteran's service-connected PTSD, 
and denied the veteran's claim for a total disability rating 
for compensation purposes based on individual 
unemployability.  In a January 1998 rating decision, the RO 
increased the rating for the veteran's PTSD to 30 percent.  
The veteran has continued appeal on that matter, and he is 
seeking a rating higher than 30 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a psychotic disorder.

2.  It is reasonably shown that the symptoms of a psychotic 
disorder, described as schizoaffective disorder and 
depressive disorder, are overlapping and intertwined with the 
symptoms of the veteran's service-connected PTSD.

3.  The veteran has not submitted medical evidence of a 
current disability residual to a head injury in 1972.

4.  The veteran has been diagnosed with tension headaches.

5.  The veteran has submitted a medical dictionary excerpt 
that lists headaches as a symptom of PTSD.


CONCLUSIONS OF LAW

1.  It is reasonably shown that a psychotic disorder, to 
include schizoaffective disorder and depressive disorder, is 
intertwined with, and a part of, PTSD that was incurred as a 
result of events during service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991);  38 C.F.R. § 3.304, 3.310 (1999).

2.  The claim of entitlement to service connection for a 
concussion is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychotic Disorder

In a February 1996 claim, the veteran sought service 
connection for psychological disorders including PTSD, 
depression, and a nervous disorder.  In an April 1996 VA 
psychiatric examination, the examining psychiatrist listed 
diagnoses of PTSD and schizoaffective disorder, depressed 
type.  In a May 1996 evaluation of the veteran, private 
psychiatrist Robert M. Slayden, M.D., listed diagnoses of 
PTSD and major depressive disorder, described as recurrent, 
severe, and with psychotic features.  In an August 1996 
rating decision, the RO granted service connection for PTSD, 
and denied service connection for schizoaffective disorder, 
depressed type.  The veteran appealed the denial of service 
connection for depression and a schizoaffective disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In the case of certain chronic diseases, including 
psychoses, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  PTSD is a psychiatric disorder that 
arises from exposure to a psychologically traumatic event, or 
stressor.  For purposes of service connection, it is 
recognized that PTSD symptoms may first become manifest many 
years after exposure to stressors during service.  See 
38 C.F.R. § 3.304(f) (1996).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For purposes of 
determining whether a claim is well grounded, supporting 
evidence is presumed to be true, and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  When a 
veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

The veteran has submitted an August 1998 evaluation from 
private psychiatrist Robert M. Slayden, M.D., who opined that 
the veteran's schizoaffective disorder is intertwined with, 
and possibly caused by, his service-connected PTSD.  The 
Board finds that Dr. Slayden's opinion is sufficient to 
establish a plausible and well grounded claim for service 
connection of a psychotic disorder secondary to service-
connected PTSD.  In addition, the Board finds that the facts 
relevant to the veteran's claim for service connection for a 
psychotic disorder have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of that claim.

Turning to a review of the claim on its merits, the Board 
notes that the veteran's service medical records do not 
mention any mental health complaints or treatment.  Records 
and statements in the claims file indicate that the veteran 
has been receiving mental health treatment since 1995.  In 
his 1998 report, Dr. Slayden indicated that he had held 
several interviews with the veteran, and had reviewed records 
of VA mental health treatment of the veteran.  Dr. Slayden 
found that the veteran had PTSD and schizoaffective disorder.  
He wrote that the schizoaffective disorder was "exacerbated 
by and possibly precipitated by" the PTSD.  He concluded 
that the two disorders are intertwined, and that the 
symptomatology of the two disorders is inseparable.  Other 
mental health records associated with the claims file also 
contain diagnoses of schizoaffective disorder, depressive 
disorder, and similar diagnoses, along with a diagnosis of 
PTSD.  The reports of mental health professionals other than 
Dr. Slayden do not address the etiology of the veteran's 
psychiatric diagnoses other than PTSD.  

The Board notes that the veteran's various psychiatric 
symptoms and diagnoses coexist throughout the mental health 
records.  Dr. Slayden concluded that the psychiatric symptoms 
and diagnoses form an interconnected disability, and other 
mental health professionals have not contradicted that 
analysis.  The Board finds that the record reasonably 
supports service-connection of the veteran's psychotic 
disorders, including schizoaffective disorder and depressive 
disorder, as part of the veteran's service-connected PTSD.

Concussion

The veteran contends that he sustained a concussion as a 
result of manifestations of his service-connected PTSD.  He 
reports that in January 1972, he had a flashback to his 
Vietnam experiences while he was driving.  He asserts that 
the flashback caused him to run off the road, and that he 
sustained a concussion in the resulting accident.  He is 
seeking service connection for disability due to that 
concussion.

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The claims file contains a hospital emergency room record 
from January 10, 1972.  The record reflects the veteran's 
report that his vehicle collided with a truck, and his head 
hit his steering wheel.  The veteran reported that after the 
accident he was dizzy, but not unconscious, and he had a 
headache.  The examining physician noted a small hematoma at 
the base of the nose and the right side of the forehead.  The 
veteran's pupils were equal and reactive to light, and a 
Romberg test was negative.  The examiner noted there was a 
question of a fracture of the nose bone.  The report 
indicated a charge for x-rays, but the report did not include 
any x-ray results.  On VA examination in April 1996, the 
veteran reported having hit his head in a motor vehicle 
accident in 1972, but the examining physician did not find 
any disorder residual to that injury.

Without deciding whether the veteran's statements adequately 
establish that his 1972 motor vehicle accident was caused by 
a PTSD flashback, the Board notes that the 1972 emergency 
room record does not indicate that the veteran sustained a 
concussion in the accident.  More importantly, the veteran's 
claim for service connection for a concussion is not 
supported by any medical evidence that he has a current 
disability residual to the head trauma in 1972.  Therefore, 
the Board finds that the assembled evidence is not sufficient 
to form a well grounded claim for service connection for a 
concussion.  That claim is denied.

Headaches

The veteran is seeking service connection for headaches.  He 
has asserted that his headaches might be caused by his PTSD, 
or that the headaches might be a symptom of his PTSD.  He has 
also asserted that his headaches might have been caused by 
head trauma in a motor vehicle accident in 1972.  (He 
contends that the motor vehicle accident was caused by a PTSD 
flashback).  Recent medical records, including an April 1996 
VA examination report, include a diagnosis of tension 
headaches.  The medical and mental health records associated 
with the claims file do not contain any professional finding 
or opinion that the veteran's headaches are linked to head 
trauma in the 1972 accident.  In support of a link between 
his headaches and his PTSD, the veteran has submitted an 
excerpt from a medical dictionary, with a definition of PTSD.  
The definition lists symptoms of PTSD, including headaches.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Federal Circuit 
Court,") emphasized that the evidentiary threshold for 
establishing a well grounded claim is very low.  Hensley v. 
West, No. 99-7029, slip op. at 12-16 (Fed. Cir. May 12, 
2000).  The Federal Circuit Court indicated that in some 
cases medical treatise evidence could be used to show a nexus 
for purposes of establishing a well grounded claim.  Id., 
slip op. at 21-22.  The Federal Circuit Court in the Hensley 
case did not discuss the evidentiary value of medical 
dictionaries, as compared to medical treatises.  Nonetheless, 
in keeping with the spirit of the decision in Hensley, the 
Board finds that the definition listing headaches as a 
symptom of PTSD is sufficient evidence in support of a nexus 
between the veteran's headaches and PTSD to meet the 
relatively low threshold for establishing a well grounded 
claim.

The veteran's submission of a well grounded claim for service 
connection for headaches triggers VA's duty to assist him in 
the development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  While the dictionary excerpt suggested that headaches 
may be a symptom of PTSD, the Board finds that additional 
evidentiary development would be useful in determining 
whether the veteran's headaches are attributable to his PTSD 
(or to his past head injury, as he has also contended).  
Therefore, the Board will remand the matter for a VA medical 
examination, to include a review of the veteran's files, and 
an opinion regarding the etiology of the veteran's headaches.  
After completing that development, the RO should reconsider 
the claim for service connection for headaches, as a 
manifestation of a service-connected psychiatric disability, 
or as a separate condition.

PTSD

The veteran is seeking a higher disability rating for his 
service-connected PTSD.  The Court has established that when 
a claimant was awarded service connection for a disability, 
and the claimant subsequently appealed the RO's initial 
assignment of the rating for those disabilities, the claim is 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).  The veteran appealed the 10 percent 
rating initially assigned for his PTSD, and he continued his 
appeal after the RO increased the rating to 30 percent.  The 
rating schedule provides for higher ratings for that 
disorder.  The Board finds that his claim for an increased 
rating is well grounded.

In the Board's present decision, above, the Board granted 
service connection for a psychotic disorder, to include 
schizoaffective disorder and depressive disorder, as part of 
a disorder also described as PTSD.  In addition, the Board's 
present remand calls for the RO to consider the veteran's 
claim that his headaches are a symptom of his service-
connected psychiatric disability.  In light of those actions, 
the Board will remand the matter of the rating for PTSD, for 
the RO to readjudicate the rating for the veteran's combined 
psychiatric disability, to include PTSD, schizoaffective 
disorder, and depressive disorder.  If, following the 
development of additional evidence, the RO finds that 
headaches are a symptom of the veteran's psychiatric 
disability, the headaches should also be taken into 
consideration in rating the psychiatric disability.

Total Disability Rating Based on Individual Unemployability

The Board finds that the veteran's claim for a total 
disability rating based on individual unemployability is a 
well grounded claim, as the claim is supported by medical 
opinion that the veteran is unemployable due to his 
psychiatric disability.  The Board's present decision that 
the veteran's overall psychiatric disability is service 
connected, and the present remand instructions regarding the 
headache and increased rating claims, have potential to 
affect the veteran's unemployability claim.  Therefore, the 
Board will remand the issue for readjudication, following 
action on the other remand instructions.


ORDER

Entitlement to service connection for a psychotic disorder, 
to include schizoaffective disorder and depressive disorder, 
as part of a disorder also described as PTSD, is granted.

A well grounded claim for service connection for a concussion 
not having been submitted, the claim is denied.

The claim of entitlement to service connection for headaches 
is well grounded.  To this extent only, the appeal on that 
claim is granted.


REMAND

The Board finds that the development of additional evidence 
is warranted with regard to the veteran's claim for service 
connection for headaches.  In particular, the veteran should 
receive a VA medical examination, with the examiner to review 
his file and provide an opinion regarding the likely etiology 
of his headaches.

The Board's present decision and remand instructions 
necessitate a remand to the RO to readjudicate a rating for a 
psychiatric disability to include PTSD, schizoaffective 
disorder, depressive disorder, and, if the RO finds that they 
are a symptom of the psychiatric disability, headaches.  In 
addition, the changes and potential changes in the veteran's 
disability ratings due to the Board's present decision and 
remand necessitate readjudication by the RO of the veteran's 
claim for a total disability rating for compensation purposes 
based on individual unemployability.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to determine the likely 
etiology of his headaches.  The examining 
physician should be provided with the 
veteran's claims file and a copy of these 
remand instructions for review prior to 
the examination.  The examiner should be 
asked to provide a diagnosis with respect 
to the veteran's reported headaches.  
Based on the history, examination, and 
records, the examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran's headaches are: (1) 
a symptom or result of his PTSD and 
psychotic disorder; or (2) a result of 
head injury in his 1972 motor vehicle 
accident.


2.  After completing that development, 
the RO should reconsider the claim for 
service connection for headaches, as a 
manifestation of a service-connected 
psychiatric disability, or as a separate 
condition.

3.  The RO should readjudicate the rating 
for the veteran's combined psychiatric 
disability, to include PTSD, 
schizoaffective disorder, and depressive 
disorder.  If, following the development 
of additional evidence, the RO finds that 
headaches are a symptom of the veteran's 
psychiatric disability, the headaches 
should also be taken into consideration 
in rating the psychiatric disability.

4.  After completion of the above 
actions, the RO should readjudicate the 
veteran's claim for a total disability 
rating for compensation purposes based on 
individual unemployability.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



